EXHIBIT 10.71

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

AMENDMENT NUMBER 9 TO LOAN DOCUMENTS

 

This AMENDMENT NUMBER 9 TO LOAN DOCUMENTS (this “Ninth Amendment”) is entered
into as of April 13, 2010, by and among GVEC RESOURCE IV INC. (the “Agent”), as
Agent and as a Lender, PRIVATE EQUITY MANAGEMENT GROUP LLC, a Delaware limited
liability company (“PEMG”), EMRISE CORPORATION, a Delaware corporation
(“Parent”), and Parent’s Subsidiaries that are signatories hereto (collectively,
with Parent, the “Borrowers” and each individually, a “Borrower”), with
reference to the following facts:

 

A.                                  Borrowers, Agent and the Lenders named
therein are parties to that certain Credit Agreement, dated as of November 30,
2007, as amended by that certain Amendment Number 1 to Loan Documents, dated as
of August 20, 2008, that certain Amendment Number 2 to Loan Documents, dated as
of February 12, 2009, that certain Forbearance Agreement and Amendment Number 3
to Loan Documents, dated as of March 20, 2009 (as amended by that certain
Amendment to Forbearance Agreement and Amendment Number 3 to Loan Documents,
dated as of April 9, 2009), that certain  Amendment Number 4 to Loan Documents,
dated as of April 14, 2009, that certain  Amendment Number 5 to Loan Documents,
dated as of August 14, 2009, that certain  Amendment Number 6 to Loan Documents,
dated as of November 3, 2009, that certain Amendment Number 7 to Loan Documents,
dated as of November 13, 2009, and that certain Amendment Number 8 to Loan
Documents, dated as of December 31, 2009 (as further amended, restated,
supplemented or modified from time to time, the “Credit Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1.                                      Defined Terms.  Capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the Credit
Agreement

 

2.                                      Amendment Fee.  In consideration of the
execution of this Ninth Amendment, Borrowers shall pay PEMG an advisory fee
equal to Thirty-Seven Thousand Five Hundred Dollars ($37,500) (the “Amendment
Fee”), which fee shall be due and payable on the earlier of (i) the Maturity
Date or (ii) at such time as Borrowers repay all outstanding Obligations under
the Credit Agreement.  The Amendment Fee shall be fully earned and nonrefundable
as of the date of this Ninth Amendment.

 

3.                                      Representations and Warranties.

 

(a)                                 Each Borrower hereby represents and warrants
that, after giving effect to this Ninth Amendment, no Event of Default or
failure of condition has occurred or exists, or would exist with notice or lapse
of time or both under the Credit Agreement.

 

(b)                                All representations and warranties of
Borrowers in this Ninth Amendment and the Credit Agreement are true and correct
as of the date hereof, and shall survive the execution of this Ninth Amendment.

 

4.                                      Amendments. The Credit Agreement is
hereby amended as follows:

 

(a)                                 Section 2.4(c)(i)(z) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(z) Borrowers shall prepay the outstanding Obligations in an amount equal to [*
* *] of the Net Cash Proceeds received in connection with the sale of [* * *].”

 

(b)                                Section 5.23(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(b)                          Intentionally Omitted.”

 

5.                                      Additional Agreements.  In addition to
the amendments above, the Borrowers, Agent and the Lenders hereby acknowledge
and agree that there will be no additional fees, other than legal fees, expenses
and costs, with respect to any future

 

1

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

changes regarding the anticipated milestone dates of [* * *], as of the date
hereof, provided the following conditions and circumstances are satisfied:

 

(a)                                 Borrowers promptly notify Agent and the
Lenders of any potential change to the milestone date(s);

 

(b)                                Borrowers, in good faith, provide a
documented explanation regarding the reason for any change to the milestone
date(s) to Agent, which documented reasoning shall be acceptable to Agent in its
reasonable discretion; and

 

(c)                                 Any potential change of the milestone
date(s) is moved within a reasonable time frame, as determined by the Agent in
its reasonable discretion, which change of the milestone date(s) will in no way
conflict with the payment in full of the Loans by the Maturity Date.

 

6.                                      Default.  In addition to all other
Events of Default under the Credit Agreement, Borrowers’ failure to pay any
amount when due under this Ninth Amendment or to perform any covenant or other
agreement contained in this Ninth Amendment, including the agreements contained
in Section 5 of this Ninth Amendment, or any other document entered into
pursuant hereto, shall constitute Events of Default under this Ninth Amendment
and the Credit Agreement.

 

7.                                      Conditions Precedent.  The effectiveness
of this Ninth Amendment is subject to Agent’s receipt of all of the following:

 

(a)                                 this Ninth Amendment and such other
agreements and instruments reasonably requested by Agent pursuant hereto
(including such documents as are necessary to create and perfect Agent’s
interest in the Collateral), each duly executed by each Borrower;

 

(b)                                payment by Borrowers of all legal fees and
expenses incurred through the date of this Ninth Amendment (which shall be
remitted via wire transfer according to the instructions set forth on Exhibit A
hereto); and

 

(c)                                 such other documents and completion of such
other matters as Agent may reasonably deem necessary or appropriate.

 

8.                                      Release.

 

(a)                                 Each Borrower acknowledges that neither
Agent, any Lender nor PEMG (the “Released Parties”) would enter into this Ninth
Amendment without Borrowers’ assurance hereunder.  Except for the obligations
arising hereafter under this Ninth Amendment, each Borrower hereby absolutely
discharges and releases the Released Parties, any person or entity that has
obtained any interest from any of them under the Credit Agreement or otherwise
and each of the Released Parties’ and such entities’ former and present
partners, stockholders, officers, directors, employees, successors, assignees,
agents and attorneys from any known or unknown claims which any Borrower now has
against any of them of any nature, including any claims that any Borrower, its
successors, counsel, and advisors may in the future discover they would have now
had if they had known facts not now known to them, whether founded in contract,
in tort or pursuant to any other theory of liability, including but not limited
to any claims arising out of or related to the Credit Agreement or the
transactions contemplated thereby.

 

(b)                                Each Borrower waives the provisions of
California Civil Code Section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(c)                                 The provisions, waivers and releases set
forth in this section are binding upon each Borrower and each Borrower’s
shareholders, agents, employees, assigns and successors in interest.  The
provisions, waivers and releases of this section shall inure to the benefit of
the Released Parties and their respective agents, employees, officers,
directors, assigns and successors in interest.

 

2

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(d)                                Each Borrower warrants and represents that
such Borrower is the sole and lawful owner of all right, title and interest in
and to all of the claims released hereby and no Borrower has heretofore assigned
or transferred or purported to assign or transfer to any person any such claim
or any portion thereof.  Each Borrower shall indemnify and hold harmless Agent,
each Lender and PEMG from and against any claim, demand, damage, debt, liability
(including payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any such assignment or
transfer.

 

(e)                                 The provisions of this section shall survive
payment in full of the Obligations, full performance of all the terms of this
Ninth Amendment and the Credit Agreement, and/or Agent’s, any Lender’s or PEMG’s
actions to exercise any remedy available under the Credit Agreement or
otherwise.

 

9.                                      Consultation of Counsel.  Each Borrower
acknowledges that such Borrower has had the opportunity to be represented by
legal counsel of its own choice throughout all of the negotiations that preceded
the execution of this Ninth Amendment.  Each Borrower has executed this Ninth
Amendment after reviewing and understanding each provision of this Ninth
Amendment and without reliance upon any promise or representation of any person
or persons acting for or on behalf of Agent.  Each Borrower further acknowledges
that such Borrower and its counsel have had adequate opportunity to make
whatever investigation or inquiry they may deem necessary or desirable in
connection with the subject matter of this Ninth Amendment prior to the
execution hereof and the delivery and acceptance of the consideration described
herein.

 

10.                                Miscellaneous.

 

(a)                                 Successors and Assigns.  This Ninth
Amendment shall be binding upon and shall inure to the benefit of Borrower and
Agent and their respective successors and assigns; provided, however, that the
foregoing shall not authorize any assignment by Borrower of its rights or duties
hereunder.

 

(b)                                Integration.  This Ninth Amendment and any
documents executed in connection herewith or pursuant hereto contain the entire
Ninth Amendment between the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, offers and negotiations,
oral or written, with respect thereto and no extrinsic evidence whatsoever may
be introduced in any judicial or arbitration proceeding, if any, involving this
Ninth Amendment; except that any financing statements or other agreements or
instruments filed by Agent with respect to Borrower shall remain in full force
and effect.

 

(c)                                 Course of Dealing; Waivers.  No course of
dealing on the part of Agent or its officers, nor any failure or delay in the
exercise of any right by Agent, shall operate as a waiver thereof, and any
single or partial exercise of any such right shall not preclude any later
exercise of any such right.  Agent’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Agent
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Agent.

 

(d)                                Time is of the Essence.  Time is of the
essence as to each and every term and provision of this Ninth Amendment and the
other Credit Agreement.

 

(e)                                 Legal Effect.  The Credit Agreement remains
in full force and effect.  If any provision of this Ninth Amendment conflicts
with applicable law, such provision shall be deemed severed from this Ninth
Amendment, and the balance of this Ninth Amendment shall remain in full force
and effect.

 

(f)                                   Choice of Law and Venue; Jury Trial
Waiver; Judicial Reference; Service of Process.  Section 12 of the Credit
Agreement hereby is incorporated herein by this reference as though fully set
forth.

 

(g)                                Upon the effectiveness of this Ninth
Amendment, each reference in the Credit Agreement to “this Ninth Amendment,”
“hereunder,” “herein,” “hereof” or words of like import referring to the Credit
Agreement shall mean and refer to the Credit Agreement as amended by this Ninth
Amendment.

 

3

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(h)                                Upon the effectiveness of this Ninth
Amendment, each reference in the Loan Documents to the “Credit Agreement”
“thereunder,” “therein,” “thereof or words of like import referring to the
Credit Agreement shall mean and refer to the Credit Agreement as amended by this
Ninth Amendment.

 

(i)                                    Assignment and Indemnity.  Borrower
consents to Agent’s assignment, in accordance with Section 13 of the Credit
Agreement, of all or any part of Agent’s rights under this Ninth Amendment and
the Credit Agreement.

 

11.                                Entire Amendment; Effect of Ninth Amendment. 
This Ninth Amendment, and the terms and provisions hereof, constitutes the
entire Ninth Amendment among the parties pertaining to the subject matter hereof
and supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except as expressly set forth in this Ninth Amendment,
the Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. To the extent any terms or provisions of this Ninth Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Ninth Amendment shall control. This Ninth Amendment is a
Loan Document.

 

12.                                Counterparts; Electronic Transmission. This
Ninth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Ninth Amendment by signing any such counterpart.
Delivery of an executed counterpart of this Ninth Amendment by electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Ninth Amendment. Any party delivering an executed counterpart of this Ninth
Amendment by electronic mail also shall deliver an original executed counterpart
of this Ninth Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Ninth Amendment.

 

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the parties have caused this Amendment Number 9 to Loan
Documents to be executed and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By:

/s/ Carmine Oliva

Name: Carmine Oliva

 

Name: Carmine Oliva

Title:   Chief Executive Officer

 

Title:   President

 

 

 

 

 

 

CXR LARUS CORPORATION

 

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By:

/s/ Carmine Oliva

Name: Carmine Oliva

 

Name: Carmine Oliva

Title:   President

 

Title:   President

 

 

 

 

 

 

CUSTOM COMPONENTS, INC.

 

GVEC RESOURCE IV INC.,

 

 

as Agent and a Lender

 

 

 

By:

/s/ Carmine Oliva

 

By: PRIVATE EQUITY MANAGEMENT GROUP LLC, its Court-Appointed Receiver

Name: Carmine Oliva

 

 

Title:   President

 

By:

/s/ Jim LeSieur

 

 

Name: Jim LeSieur

 

 

Title:   Chief Operating Officer

PRIVATE EQUITY MANAGEMENT GROUP LLC

 

 

 

 

 

 

 

 

By:

/s/ Jim LeSieur

 

 

Name: Jim LeSieur

 

 

Title:  Chief Operating Officer

 

 

 

[Signature Page to Amendment Number 9 to Loan Documents]

 

--------------------------------------------------------------------------------

 